DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0067606 to Sundarrao (hereinafter “Sundarrao”).
With regards to claim 1, Sundarrao discloses a retractable storage device for an armrest of a chair (see abstract), comprising: a vertically extending arm assembly (50), comprising: a first distal end (the end adjacent 40); and a second distal end (the end adjacent 60); a horizontally extending arm assembly (70), comprising: a first distal end (the end adjacent 60); and a second distal end (then end adjacent 20);

a storage container (20 – see also at least paragraphs [0034] through [0035] – describing the tray including cup holders, power outlets, and storage of pens or pencils, as well as paragraph [0042] describing an extension tray pivotally connected to the storage container) coupled to the second distal end of the horizontally extending arm assembly (see at least FIG. 4), wherein the storage container is stowed beneath the armrest when the retractable storage device is moved to the stowed position (see abstract, FIGS. 1, 7, and 8 as well as paragraphs [0028] and [0036]).
With regards to claim 2, Sundarrao discloses that the retractable storage device further comprises:
a base (30 [indirectly] and/or 100 [directly]) secured to an underside surface of the armrest, wherein the first distal end of the vertically extending arm assembly is pivotally secured to the base (see at least paragraphs [0029] and [0032]); and
a storage container base (paragraph [0042] described an extension tray pivotally connected to the tray wherein the tray could be considered the storage base of the storage container and the extension the storage container), wherein the storage container is pivotally secured to the storage container base, and the second distal end of the horizontally extending arm assembly is pivotally secured to the storage container base (see at least FIG. 6 and paragraph [0032], specifically the pivot/hinge allowing rotation of 20).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarrao as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2015/0157517 to Okada (hereinafter “Okada”).
With regards to claims 3 and 4, Sundarrao fails to explicitly of a motor is arranged within the base; OR that a driveshaft of the motor is non-rotatably secured to the first distal end of the vertically extending arm assembly.
However, Okada also teaches of a retractable storage device for an armrest of a chair (see at least the abstract and FIGS. 1-8). The storage container (30) includes two halves (32 and 38) enabling it to operate as a table / working surface in addition to a container for storing a user’s personal effects (see at least paragraphs [0049] and [0051] – [0053]). Additionally Okada teaches that it is possible that the rotation and fixation of the arm relative to an attachment part can be attained via a motor (40) directly coupled to a rotating shaft (see paragraph [0066]). Further Okada teaches that the motor is not particularly limited as long as it has a configuration that enables positional control (see paragraph [0066]).
.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarrao as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2019/0133855 to Duerstock et al. (hereinafter “Duerstock”).
With regards to claims 5-8, Sundarrao fails to explicitly teach that the vertically extending arm assembly comprises at least two arms that rotate in an X-Y plane; that the at least two vertically extending arms are parallel to one another; that the horizontally extending arm assembly comprises at least two arms that rotate in an X-Z plane; or that the at least two horizontally extending arms are parallel to one another.

Accordingly, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to substitute the parallel four-bar linkages as taught by Duerstock for the arm assemblies of Sundarrao since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively it would have been obvious to achieve a greater mechanical advantage by utilizing the simplest movable close-chain linkage thus making operation/use of the storage device much easier and simpler for a disabled person who may otherwise have difficulty manually moving the storage device about.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarrao as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication No. 2015/0021326 to Giraud et al. (hereinafter “Giraud”).
With regards to claims 9 and 10, Sundarrao fails to explicitly teaches that the storage container comprises:
a base plate pivotally secured to the storage container base;
a first shell pivotally secured to the base plate; and
a second shell pivotally secured to the base plate opposite the first shell, wherein the first shell and the second shell form a cavity arranged between the first shell and the second shell.
Additionally, Sundarrao fails to explicitly teach that the storage container further comprises a latch assembly, wherein the latch assembly retains the first shell and the second shell abutted together when the retractable storage device is in the stowed position.
However, Giraud teaches of a storage container that comprises:

a first shell (42) pivotally secured to the base plate; and
a second shell (44) pivotally secured to the base plate opposite the first shell, wherein the first shell and the second shell form a cavity arranged between the first shell and the second shell (see at least FIGS. 1-3A as well as the description thereof).
Additionally, Giraud teaches that the storage container further comprises a latch assembly (58, 88, 54, 86) wherein the latch assembly retains the first shell and the second shell abutted together when the retractable storage device is in the stowed position (see at least FIGS. 4 and 5 as well as the descriptions thereof).
Accordingly, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to substitute the storage container of Giraud with the storage container of Sundarrao pivotally secured to the storage container base since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively, it would have been obvious to do the same to provide more secure storage that would safely retain any materials disposed therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611